DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 03/15/2021 is acknowledged.
Claims 1-20 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 11 are rendered vague and indefinite for the recitations “each of the first sealing surface and the second sealing surface…curving continuously in the circumferential direction from the forward end to the aft end" and similarly for the outer liner segment.  This appears to be an error for --a seal aft end of each of the first sealing surface and the second sealing surface is circumferentially offset form a seal forward end of each of the first sealing surface and the second sealing surface, respectively and that the seal forward end curves continuously as it extends to the seal aft end--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9, 11, 13-16, 18 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al (10,584,880 published in Sep 28, 2017 as US 2017/0276363)
In re Claim 1:  Berry teaches an integrated combustor nozzle (100) comprising: 
an inner liner segment (106); 
an outer liner segment (108) disposed opposite the inner liner segment (see Fig. 3); 
a panel (110) extending radially between the inner liner segment and the outer liner segment (see Fig. 3), the panel having a forward end (112), an aft end (114), a first side wall (116) extending axially from the forward end to the aft end (see Fig. 3), and a second side wall (118) opposite the first side wall (see Figs. 4, 6 and 7) and extending axially from the forward end to the aft end (see Fig. 4), the aft end defining a turbine nozzle having a trailing edge circumferentially offset from the forward end (“uneven count of fuel injection panels 110 and turbine nozzles 120”, col. 8 ll. 60-61 implying the diameter of the combustor 300 is larger than the diameter at the turbine nozzle); 

    PNG
    media_image1.png
    600
    881
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    522
    491
    media_image2.png
    Greyscale

wherein the inner liner segment extends circumferentially (the first side wall 116 and the second side wall 118 are spaced circumferentially) from a first sealing surface (107, extends from the forward end to the aft end of the wall 116, annotated) to a second sealing surface (also 107, extends from the forward end to the aft end of the wall 118, annotated) and extends axially between a first upstream end and a first

    PNG
    media_image3.png
    308
    756
    media_image3.png
    Greyscale

downstream end (from the fwd end to the aft end, annotated in Fig. 7), each of the first sealing surface and the second sealing surface defining a first continuous curve (annotated) extending in the axial direction and curving continuously in the circumferential direction (see Fig. 7, annotated) from the first upstream end to the first downstream end; and 
wherein the outer liner segment extends circumferentially (the first side wall 116 and the second side wall 118 are spaced circumferentially) from a third sealing surface (109, extends from the forward end to the aft end of the wall 116, annotated) to a fourth sealing surface (also 109, extends from the forward end to the aft end of the wall 118, annotated) and extends axially between a second upstream end and a second downstream end (from the fwd end to the aft end, annotated in Fig. 9), each of the third sealing surface and the fourth sealing surface defining a second continuous curve (annotated) extending in the axial direction and curving continuously in the circumferential direction (see Fig. 9, annotated) from the second upstream end to the second downstream end.
In re Claim 11:  Berry teaches segmented annular combustor (Figs. 1 and 2) comprising: 
a circumferential array of integrated combustor nozzles (100, Fig. 2), each integrated combustor nozzle being identical; 
wherein each of the integrated combustor nozzle comprises: 
an inner liner segment (106); 
an outer liner segment (108) disposed opposite the inner liner segment (see Fig. 3); 
a panel (110) extending radially between the inner liner segment and the outer liner segment (see Fig. 3), the panel having a forward end (112), an aft end (114), a first side wall (116) extending axially from the forward end to the aft end (see Fig. 3), and a second side wall (118) opposite the first side wall (see Figs. 4, 6 and 7) and extending axially from the forward end to the aft end (see Fig. 4), the aft end defining a turbine nozzle having a trailing edge circumferentially offset from the forward end (“uneven 
wherein the inner liner segment extends circumferentially (the first side wall 116 and the second side wall 118 are spaced circumferentially) from a first sealing surface (107, extends from the forward end to the aft end of the wall 116, annotated) to a second sealing surface (also 107, extends from the forward end to the aft end of the wall 118, annotated) and extends axially between a first upstream end and a first downstream end (from the fwd end to the aft end, annotated in Fig. 7), each of the first sealing surface and the second sealing surface defining a first continuous curve (annotated) extending in the axial direction and curving continuously in the circumferential direction (see Fig. 7, annotated) from the first upstream end to the first downstream end; and 
wherein the outer liner segment extends circumferentially (the first side wall 116 and the second side wall 118 are spaced circumferentially) from a third sealing surface (109, extends from the forward end to the aft end of the wall 116, annotated) to a fourth sealing surface (also 109, extends from the forward end to the aft end of the wall 118, annotated) and extends axially between a second upstream end and a second downstream end (from the fwd end to the aft end, annotated in Fig. 9), each of the third sealing surface and the fourth sealing surface defining a second continuous curve (annotated) extending in the axial direction and curving continuously in the circumferential direction (see Fig. 9, annotated) from the second upstream end to the second downstream end.
In re Claim 2:  Barry teaches the invention as claimed and as discussed for Claim 1, above.  Barry further teaches wherein the inner liner segment terminates circumferentially at the first sealing surface and the second sealing surface, wherein the outer liner segment terminates circumferentially at the third sealing surface and the fourth sealing surface, and wherein the trailing edge of the turbine nozzle is disposed forward of both the first downstream end and the second downstream end (see Fig. 3).
In re Claims 3 and 13:  Barry teaches the invention as claimed and as discussed for Claims 1 and 11, above.  Barry further teaches wherein the first continuous curve and the second continuous curve are monotonic (curvature is constant) in the circumferential direction.

    PNG
    media_image4.png
    591
    875
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    540
    808
    media_image5.png
    Greyscale

In re Claims 4 and 14:  Barry teaches the invention as claimed and as discussed for Claims 1 and 11, above.  Barry further teaches wherein one of the first continuous curve and the second continuous curve comprises an inflection point (annotated and also in Fig. 27 at the nozzle) in the radial direction. 
In re Claims 5 and 15:  Barry teaches the invention as claimed and as discussed for Claims 1 and 11, above.  Barry further teaches wherein the first sealing surface and the second sealing surface of the inner liner segment each define a seal slot (107) having a depth. 
In re Claims 6 and 16:  Barry teaches the invention as claimed and as discussed for Claims 1, 5, 11 and 15, above.  Barry further teaches wherein the depth of a first seal slot in the first sealing surface is equal to the depth of a second seal slot in the second sealing surface (both slots are labeled 107).
In re Claims 8 and 18:  Barry teaches the invention as claimed and as discussed for Claims 1 and 11, above.  Barry further teaches wherein the third sealing surface and the fourth sealing surface of the outer liner segment each define a seal slot (109) having a depth. 
In re Claims 9 and 19:  Barry teaches the invention as claimed and as discussed for Claims 1, 8, 11 and 18, above.  Barry further teaches wherein the depth of a third seal slot in the third sealing surface is equal to the depth of a fourth seal slot in the fourth sealing surface (both slots are labeled 109).
In re Claim 12:  Barry teaches the invention as claimed and as discussed for Claim 11, above.  Barry further teaches wherein the first sealing surface and the second sealing surface each continuously curve in a direction tangent to the circumferential direction as the first sealing surface and the second sealing surface each extend axially from the first upstream end to the 
Allowable Subject Matter
Claims 7, 10 and 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rejections under 35 U.S.C. 112(b) are overcome.
Response to Arguments
Any Applicant's arguments with respect to claims 1 and 11 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARUN GOYAL/             Primary Examiner, Art Unit 3741